DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/847,602 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The examiner firstly notes the properly filed terminal disclaimer overcomes the previous non-statutory double patenting rejection. 
	In regard to independent claims 1, 12, and 20, Stoddard (US 3,408,794) is considered to represent the closest prior art. Stoddard discloses a similar filter with a filter substrate having conductors coupled to the substrate that are used to heat the substrate to burn off collected particles. In regard to claim 1, there is no teaching or suggestion in Stoddard for a gas recirculation system comprising a duct having an inlet and an outlet, wherein the inlet of the duct is configured to receive, into the duct, the gas exiting the particulate filter at the second surface, wherein the outlet of the duct is configured to output the gas from the duct to the particulate filter at the first surface; and a controller in communication with the input signal source, wherein the controller is configured to: cause the input signal source to provide a first voltage signal to the plurality of conductors while the gas flows through the porous filter substrate a first time, andMcDONNELL BOEHNEN2 HULBERT & BERGHOFF LLP300 SOUTH WACKER DRIVE, 32ND FLOORCHICAGO, IL 60606(31 2)913-0001after the gas is recirculated by the gas recirculation system from the inlet to the outlet, cause the input signal source to provide a second voltage signal to the plurality of conductors while the gas flows through porous filter substrate a second time, wherein the first voltage signal differs from the second voltage signal such that the electric field is adjusted between the first time the gas flows through the porous filter substrate the first time and the second time the gas flows through the porous filter substrate. Claims 2 – 11 depend from claim 1 and are allowed for at least the same reason as claim 1. 
	In regard to claim 12, there is no teaching or suggestion in Stoddard for a gas recirculation system comprising a duct having an inlet and an outlet, wherein the inlet of the duct is configured to receive, into the duct, the gas exiting the particulate filter at the second surface, wherein the outlet of the duct is configured to output the gas from the duct to the particulate filter at the first surface; McDONNELL BOEHNEN6HULBERT & BERGHOFF LLP300 SOUTH WACKER DRIVE, 32ND FLOORCHICAGO, IL 60606(31 2)913-0001an actuator configured to adjust a shape of the porous filter substrate from a first shape to a second shape; and a controller in communication with the actuator, wherein the controller is configured to: cause the actuator to arrange the porous filter substrate in the first shape while the gas flows through the porous filter substrate a first time, and after the gas is recirculated by the gas recirculation system from the inlet to the outlet, cause the actuator to arrange the porous filter substrate in the second shape while the gas flows through porous filter substrate a second time. Claims 13 – 19 depend from claim 12 and are allowed for at least the same reason as claim 12. 
	In regard to claim 20, there is similarly no teaching or suggestion in Stoddard for a method having the steps of: after the gas flows through the porous filter substrate the first time, recirculating, using a gas recirculation system, the gas from the second surface of the porous filter substrate to the first surface of the porous filter substrate, wherein the gas recirculation system comprises a duct having an inlet and an outlet, wherein the inlet of the duct is configured to receive, into the duct, the gas exiting the particulate filter at the second surface, wherein the outlet of the duct is configured to output the gas from the duct to the particulate filter at the first surface; after recirculating the gas using the gas recirculation system, receiving a second voltage signal from the input signal source at the plurality of input nodes of a particulate filter; and while the gas flows through the porous filter substrate a second time, generating, using the second voltage signal on the plurality of conductors, the electric field on the at least one of the first surface or the second surface of the porous filter substrate, wherein the first voltage signal differs from the second voltage signal such that the electric field is adjusted between the first time the gas flows through the porous filter substrate the first time and the second time the gas flows through the porous filter substrate.McDONNELL BOEHNEN10 HULBERT & BERGHOFF LLP300 SOUTH WACKER DRIVE, 32ND FLOORCHICAGO, IL 60606(31 2)913-0001   
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773